                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

SANDRA GARCIA,

       Plaintiff,

v.                                                                        No. 17-cv-1031 SMV

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security Administration,

       Defendant.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff’s Motion to Reverse or Remand

[Doc. 24] (“Motion”), filed on June 20, 2018. The Commissioner responded on August 9, 2018.

[Doc. 29]. Plaintiff replied on September 18, 2018. [Doc. 30]. The parties have consented to

my entering final judgment in this case. [Doc. 23]. Having meticulously reviewed the entire

record and being fully advised in the premises, the Court finds that the Appeals Council erred in

failing to consider the evidence submitted to it. Accordingly, the Motion will be GRANTED,

and the case will be remanded for further proceedings.        See 42 U.S.C. § 405(g) (2018)

(sentence four).

                                      Standard of Review

       The standard of review in a Social Security appeal is whether the Commissioner’s final

decision is supported by substantial evidence and whether the correct legal standards were

applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s
decision stands and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116,

1118 (10th Cir. 2004). Courts must meticulously review the entire record, but may neither

reweigh the evidence nor substitute their judgment for that of the Commissioner. Flaherty v.

Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. The decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While a court may not reweigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may

undercut or detract from the [Commissioner]’s findings in order to determine if the substantiality

test has been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility

of drawing two inconsistent conclusions from the evidence does not prevent [the] findings from

being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007)

(quoting Zoltanski v. FAA, 372 F.3d 1195, 1200 (10th Cir. 2004)).

       “[F]ailure to apply the correct legal standard or to provide this court with a sufficient

basis to determine that appropriate legal principles have been followed is grounds for reversal.”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (quoting Byron v. Heckler, 742 F.2d

1232, 1235 (10th Cir. 1984)).

                     Applicable Law and Sequential Evaluation Process

       In order to qualify for disability benefits, a claimant must establish that she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be




                                                2
expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A)

(2015); 20 C.F.R. § 404.1505(a) (2012).

           When considering a disability application, the Commissioner is required to use a

five-step sequential evaluation process. 20 C.F.R. § 404.1520 (2012); Bowen v. Yuckert, 482

U.S. 137, 140 (1987). At the first four steps of the evaluation process, the claimant must show:

(1) she is not engaged in “substantial gainful activity”; and (2) she has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is expected

to last for at least one year; and (3) her impairment(s) either meet or equal one of the Listings 1 of

presumptively disabling impairments; or (4) she is unable to perform her “past relevant work.”

20 C.F.R. § 404.1520(a)(4)(i–iv); Grogan, 399 F.3d at 1261. If she cannot show that her

impairment meets or equals a Listing, but she proves that she is unable to perform her “past

relevant work,” the burden of proof then shifts to the Commissioner, at step five, to show that the

claimant is able to perform other work in the national economy, considering her residual

functional capacity (“RFC”), age, education, and work experience. Grogan, 399 F.3d at 1261.

                                           Procedural Background

           Plaintiff applied for a period of disability and disability insurance benefits on July 8,

2014. Tr. 11. She alleged a disability-onset date of March 31, 2014. Id. Her claim was denied

initially and on reconsideration. Id. Administrative Law Judge (“ALJ”) Stephen Gontis held a

hearing on February 27, 2017, in Albuquerque, New Mexico. Tr. 11, 35–69. Plaintiff appeared

in person with her attorney. Id. The ALJ heard testimony from Plaintiff and an impartial

vocational expert (“VE”), Marsha N. Heald. Id.




1
    20 C.F.R. pt. 404, subpt. P, app. 1.

                                                     3
          The ALJ issued his unfavorable decision on May 30, 2017. Tr. 23. The ALJ found that

Plaintiff would meet the insured status requirements through December 31, 2019. Tr. 13. At

step one he found that Plaintiff had not engaged in substantial gainful activity since her alleged

onset date. Id. At step two, the ALJ found that Plaintiff suffered from the following severe

impairments: bipolar disorder, anxiety, depression, and post-traumatic stress disorder.           Id.

Further, he found that Plaintiff’s substance abuse disorder and disorders of the gastrointestinal

system, alone or in combination, were not severe. Tr. 13–14.

          At step three the ALJ determined that none of Plaintiff’s impairments, alone or in

combination, met or medically equaled a Listing. Tr. 14–16. Because none of Plaintiff’s

impairments met or medically equaled a Listing, the ALJ went on to assess Plaintiff’s RFC.

Tr. 16–21. The ALJ found that Plaintiff had:

                 the [RFC] to perform a full range of work at all exertional levels
                 but with the following nonexertional limitations: [Plaintiff] is
                 limited to perform[ing] simple, routine tasks that require no more
                 than simple work-related decisions. She can occasionally respond
                 appropriately to supervisors and co-workers, and should have no
                 more than infrequent superficial contact with the public. She is
                 limited to tolerating few changes in a routine work setting, and any
                 time off task can be accommodated by normal breaks.

Tr. 20.

          At step four the ALJ found that Plaintiff was not able to return to her past relevant work.

Tr. 21.     Accordingly, the ALJ went on to consider Plaintiff’s RFC, age, education, work

experience, and the testimony of the VE at step five. Tr. 21–22. He found that Plaintiff could

perform work that exists in significant numbers in the national economy and, therefore, was not

disabled. Id. After the ALJ denied the claim, Plaintiff requested review by the Appeals Council.

See Tr. 1–3. She submitted additional evidence to the Appeals Council that had not been before



                                                   4
the ALJ.2 Tr. 2. The Appeals Council found no “reasonable probability that [the additional

evidence] would change the outcome of the decision.” Id. The Appeals Council “did not

consider and exhibit th[e] evidence.” Id. Accordingly, on September 20, 2017, the Appeals

Council denied Plaintiff’s request for review. Tr. 1−3. Plaintiff timely filed the instant action on

October 13, 2017. [Doc. 1].

                                                Analysis

        Plaintiff argues that the Appeals Council erred in failing to consider the new evidence.

[Doc. 24] at 16–17. Whether evidence qualifies for consideration by the Appeals Council is a

question of law subject to de novo review. Threet v. Barnhart, 353 F.3d 1185, 1191 (10th Cir.

2003). Additional evidence should be considered only if it is new, chronologically pertinent, and

material. 20 C.F.R. § 404.970(b). Evidence is new “if it is not duplicative or cumulative.”

Threet, 353 F.3d at 1191 (quoting Wilkins v. Sec’y, Health & Human Servs., 953 F.2d 93, 96 (4th

Cir. 1991)). Evidence is chronologically pertinent if it relates to the time period adjudicated by

the ALJ, i.e., the period on or before the date of the ALJ’s decision. Chambers v. Barnhart, 389

F.3d 1139, 1142 (10th Cir. 2004).

        Evidence is material “if there is a reasonable possibility that [it] would have changed the

outcome.” Threet, 353 F.3d at 1191 (alteration in original) (quoting Wilkins, 953 F.2d at 96).

For example, in Threet, an ALJ had found the plaintiff disabled only through a certain date

because after that date, she had had no further medical treatment. The plaintiff, however,

submitted to the Appeals Council new medical records evidencing treatment after that date as


2
  The new evidence comprised records from Outcome Inc./BH Adult Assessments dated August 30, 2013, through
March 12, 2014; BH Adult Outpatient from December 23, 2013, through May 22, 2015; UNM Psychiatric Center
from February 7, 2014, through July 9, 2015; Presbyterian from November 2, 2015, through November 17, 2015;
University of New Mexico Hospitals/Monica Ross, RN from June 26, 2013, through September 18, 2013; and ABQ
Health Partners from January 9, 2013, through May 6, 2014. Tr. 604–67; see Tr. 2 (listing the new evidence).

                                                     5
well as a doctor’s recommendation for surgery. Id. at 1188–89. The Appeals Council did not

consider the evidence and denied review. Id. at 1189. The plaintiff filed suit but lost in district

court. Id. On appeal, the Tenth Circuit Court of Appeals determined that the evidence was

material and should have been considered.           Id.   The court explained that the evidence

“reasonably call[ed] into question the disposition of the case in light of the ALJ’s determination

that [the plaintiff’s] disability had ended as of September 16, 1998, based on his conclusion that

she had no further medical treatment and the medical evidence showed her condition had

improved.” Id. at 1191.

       Similarly, in Padilla v. Colvin, the Tenth Circuit found that a psychological evaluation

and an audiological evaluation were material and should have been considered by the Appeals

Council.   525 F. App’x 710, 712 n.1 (10th Cir. 2013).           The court explained that “[t]he

psychological report [showed mood and learning disorders, and the plaintiff]’s low intellectual

functioning suggest[ed] he could be presumptively disabled under [Listing] 12.05, because he

had a full scale IQ score of 67. These are all indicative of nonexertional limitations that could

reasonably have changed the outcome.” Id. at 713.

       In contrast, in Chambers, the Tenth Circuit found that evidence submitted for the first

time to the Appeals Council was not material where it related to conditions that had not been

presented to the ALJ or at any time previously. 389 F.3d at 1144. The court found that the

evidence “showed the existence of possible lung conditions[, but the plaintiff had] never

complained of any impairments relating to her lungs. . . . Therefore, the new reports have no

bearing on the question of Claimant’s alleged disability.” Id.

       If evidence submitted to the Appeals Council for the first time does not meet all three

requirements—new, chronologically pertinent, and material—the Appeals Council does not


                                                6
consider it, and it “plays no role in judicial review.” Krauser v. Astrue, 638 F.3d 1324, 1328

(10th Cir. 2011).       However, if the Appeals Council has failed to consider qualifying new

evidence, the case should be remanded so that the Appeals Council may reevaluate the ALJ’s

decision in light of the complete evidence. Threet, 353 F.3d at 1191.

        Here, there is no dispute that the additional evidence submitted by Plaintiff qualifies as

“new”; there is no suggestion that it is duplicative or cumulative. Further, there is no dispute that

the evidence is “chronologically pertinent.” It is relevant to Plaintiff’s mental health diagnoses,

her testimony about her symptoms and functional limitations, as well as a medical opinion on her

ability to function already in the record, see Tr. 448 (consultative opinion from Dr. Hughson,

including a GAF score3 of 45–484). Accordingly, the disputed evidence is chronologically

pertinent.5 See Padilla v. Colvin, 525 F. App’x 710, 712 n.1 (10th Cir. 2013) (evidence is

chronologically pertinent if it is relevant to the issues before the ALJ (citing Chambers, 389 F.3d

at 1142–44)).

        The parties, however, disagree on whether the evidence is “material.” Plaintiff argues

that the evidence—in particular, the low GAF scores—reasonably would have changed the

outcome because it shows more severe limitations than the ALJ had assessed.                            [Doc. 24]

at 16−17. Plaintiff argues that the GAF scores “support Dr. Hughson’s opinions on the GAF and

Plaintiff[’s] having marked limitations interacting with the public.” Id. at 16. The new evidence

3
  A Global Assessment of Functioning score (or “GAF” score) is a clinician’s determination on a scale of 1 to 100 of
an individual’s overall level of functioning. Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental
Disorders 34 (4th ed. 2010).
4
  A GAF score of 41–50 indicates “[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent
shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to
keep a job).” Id. (emphases in original).
5
  Some of the evidence pre-dates the period adjudicated by the ALJ. For example, the earliest medical record is
dated August 30, 2013, Tr. 644–49, about seven months prior to the alleged onset date of March 31, 2014. The
earliest employment record is dated January 9, 2013, Tr. 665, about 15 months prior to the alleged onset date.
However, neither the Appeals Council nor Defendant has indicated that the dates of the records are too early to
qualify for consideration.

                                                         7
contains at least two very low GAF scores: one of 48, assessed on December 23, 2013, and one

of 40,6 assessed on February 7, 2014, both of which would tend to show an inability to work.

Tr. 640, 635.

        Defendant argues that the evidence is not material and that the Appeals Council was

correct in declining to consider it. [Doc. 29] at 15–18. She does not dispute that the new

evidence contains at least one very low GAF score. See id. Rather, she points to another higher

GAF score and other evidence that could support the ALJ’s decision. Id. at 16 (citing Tr. 656

(GAF of 647 assessed on March 12, 2014)). Defendant concludes that the evidence does not

show a consistent pattern of more severe limitations but, instead, “indicates that different sources

assessed different ranges of functioning in making GAF ratings.” Id. at 17 (citing Tr. 423, 448,

656).

        The Court agrees with Plaintiff. The evidence at issue here is material because there is a

“reasonable possibility” that it would have changed the outcome. Threet, 353 F.3d at 1191.

Defendant is correct that not all the GAF scores are very low; indeed, there are two indicating

moderate or mild symptoms.             Tr. 649 (GAF score of 608, assessed on August 13, 2013),

656 (GAF score of 64, assessed on March 12, 2014). However, considering that Dr. Hughson

had already assessed a GAF score of 40–48, and considering that the new evidence contained at

least two other GAF scores in the 40s, there is a reasonable possibility that, if considered, the

6
   A GAF score of 31–40 indicates “[s]ome impairment in reality testing or communication (e.g., speech is at
times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family
relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work
. . .).” Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 34 (emphases in original).
7
   A GAF score of 61–70 indicates “[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some
difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household),
but generally functioning pretty well, has some meaningful interpersonal relationships.” Id. (emphases in
original).
8
   A GAF score of 51–60 indicates “[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional
panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts
with peers or co-workers).” Id. (emphases in original).

                                                         8
new evidence would change the outcome. The evidence submitted to the Appeals Council is

material. Because the Appeals Council failed to consider it, the case will be remanded so that

the Appeals Council may reevaluate the ALJ’s decision in light of the complete record. See

Threet, 353 F.3d at 1191.

                                          Conclusion

       The Appeals Council erred in failing to consider the evidence submitted to it after the

ALJ’s decision. See Tr. 604–67. Therefore, the Motion will be granted, and the case will be

remanded for consideration of the new evidence. The Court will not address the other errors

alleged by Plaintiff at this time in order to allow the Appeals Council the first opportunity to

evaluate the ALJ’s decision in light of the complete record. See Chambers, 389 F.3d at 1143;

Threet, 353 F.3d at 1191.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Motion to Reverse or Remand [Doc. 24] is GRANTED. The Commissioner’s final decision is

reversed, and this case is remanded for further proceedings in accordance with this opinion. See

§ 405(g) (sentence four).

       IT IS SO ORDERED.

                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
                                                   Presiding by Consent




                                               9
